Citation Nr: 1210946	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  06-25 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from December 1950 to April 1955.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A September 16, 2010 Board decision denied the issue on appeal.  The Veteran thereafter appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  An October 2011 Joint Motion For Remand requested that the Court vacate the Board's September 2010 decision.  On October 7, 2011, the Court promulgated an Order that granted the Joint Motion.

The Veteran was afforded a hearing before the Board, sitting at the Seattle RO, in July 2008, before a Veterans Law Judge (VLJ) that is no longer employed by the Board.  Consequently, in February 2012, the Board advised the Veteran by letter that the law requires that the VLJ who conducts a Board hearing on appeal must participate in any decision on that appeal.  38 C.F.R. § 20.707 (West 2002).  In addition, the Veteran was asked whether he desired to have a new Board hearing.  In March 2012 the Veteran declined the offer for another hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The October 2011 Joint Motion observed (page 2), in pertinent part, as follows:

The record indicates that VA failed to obtain a complete copy of the veteran's VA treatment records.  The September 2008 Board remand instructed VA to attempt to obtain all of the veteran's outstanding treatment records for treatment of his [referencing a disability no longer on appeal] and left knee since 1970.  However, there is no indication from the record that VA made any attempt to obtain the veteran's VA treatment records prior to the Board's September 2010 decision.

The Board observes that while the Veteran's claims file does contain numerous VA treatment records that were printed on September 30, 2010, it is unclear to the Board as to whether these records were obtained as a result of the Board's September 2008 remand request.  In this regard, the Board notes that the records contain little information concerning the Veteran's left knee.

The October 2011 Joint Motion went on to state (page 3) that the September 2010 Board decision had also failed to provide an adequate statement of reasons and bases for "rejecting" a December 2005 VA (fee basis) medical opinion.

The Veteran has been afforded VA examinations that have addressed the medical matters presented by this appeal.  If, however, development completed in connection with this remand so warrants, the AOJ should schedule the Veteran for an additional VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AOJ should request all VA medical records (not already of record) pertaining to examination or treatment of the Veteran for his left knee dated subsequent to 1970 and associate them with the claims file.

2.  The AOJ should review all additional records received, and if they suggest further development (for example, a VA examination), arrange for such development.

3.  The AOJ should then readjudicate the issue on appeal.  In doing so, the AOJ should consider the December 2005 VA fee basis examiner's opinion.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and the representative should be afforded the appropriate period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

